Citation Nr: 1226211	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  11-18 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for a service-connected bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1985 to March 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted the Veteran's service connection claim for a bilateral hearing loss disability, among other claims, and assigned an initial noncompensable rating.  The Veteran disagreed with this initial rating, and perfected an appeal as to this issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran is seeking a compensable initial rating for his service-connected bilateral hearing loss disability.  After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on the merits.  

If the VA provides a claimant with an examination for the purpose of developing a claim, then the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  More specifically, in hearing loss claims, a VA examiner must fully describe the functional effects caused by a hearing disability in the examination report, in addition to dictating the objective test results.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Here, the Veteran underwent two audiological examinations, in November 2008 and July 2011.  The 2008 examination indicates that the Veteran does not experience any functional impairment, and that, because of hearing aids, the disability minimally effects his daily living.  See QTC examination dated  November 18, 2008, pages 1-2.  Clearly, the audiologist elicited information from the Veteran regarding the functional effects of his disability, and included it in the report.  Martinak, 21 Vet. App. 455.  The Veteran indicated asking others to repeat themselves if he was unable to hear.  Conversely, the 2011 examiner did not adequately discuss the Veteran's ability to function in the examination report.  The report indicates the Veteran's disability does not interfere with his employment, however, the report also notes that the Veteran is not working.  See VA examination dated July 27, 2011, pages 2-3.  Although the VA examiner indicated that the disability does not interfere with the Veteran's activities of daily living, the examiner did not elaborate on this observation.  The Board believes such elaboration is necessary in this case in light of the Veteran's assertions that his hearing loss has "affected nearly every facet of [his] life."  See VA Form 9 dated June 23, 2011.  He indicates that he cannot hear normal conversation if there is any competing background noise, which leaves him feeling embarrassed.  Id.  A co-worker submitted a statement that the Veteran has a hard time hearing telephone conversations.  See Statement of J.R. dated October 28, 2009.  The Veteran also asserts that his hearing loss disability affects his ability to be a pilot.  See VA Form 9 dated June 23, 2011.  

Because the July 2011 examiner failed to recognize or comment upon any of these claimed functional effects, which were clearly contained in the record at the time of the July 2011 examination, the Board finds that the 2011 VA examination is defective under Martinak.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. The RO/AMC should contact the Veteran and request that he identify, to the extent possible, any medical treatment he received for his current hearing loss disability.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Any such records so obtained should be associated with the Veteran's VA claims folder. 

2. The RO/AMC should arrange for a VA audiological examination of the Veteran to determine the current severity of his service-connected bilateral hearing loss. The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability, if any.  A report should be prepared and associated with the Veteran's VA claims folder. 

3. Following the completion of the foregoing development, and after undertaking any additional development which it deems necessary, the RO/AMC should readjudicate the Veteran's initial rating claim.  If the benefit sought on appeal remains denied, the RO/AMC should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claim folder should be returned to the Board for further appellate review if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


